Citation Nr: 1627325	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  07-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for butterfly hemivertebra of the T6 portion of the thoracic spine with dorsal kyphosis.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected back disorder. 

3.  Entitlement to service connection for a stomach disorder (claimed as ulcers), to include as secondary to a psychiatric disorder or a service-connected back disorder.  

4.  Entitlement to service connection for chronic headaches, to include as secondary to a psychiatric disorder or a service-connected back disorder.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder or a service-connected back disorder.

6.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this case in March 2011 to provide the Veteran with a hearing before the Board.  The Veteran testified before the undersigned at a March 2012 videoconference hearing.  A transcript of the hearing is associated with the file.  In an August 2012 determination, the Board reopened the claim for entitlement to service connection for a stomach condition (claimed as ulcers) and remanded all the claims for additional development.  The case returned to the Board in September 2013, and the claim for entitlement to service connection for PTSD was denied.  The claim for service connection for an acquired psychiatric disorder other than PTSD was remanded along with the other claims on appeal for additional evidentiary development.  The case has now returned again to the Board for further appellate action.  

In its August 2012 and September 2013 decisions, the Board referred several claims to the agency of original jurisdiction (AOJ) for adjudication.  The Board found these claims were filed in 2011 and were identified as entitlement to service connection for a traumatic brain injury (TBI), as well as service connection for a back disability, neck disability, and left leg disability.  Review of the claims file shows these claims were adjudicated by the AOJ in April 2012 with notice provided to the Veteran and further referral by the Board is not necessary. 

The Board also finds that the Veteran is not represented in the current appeal.  In October 2015, the Veteran attempted to designate The American Legion as his representative by filing a VA Form 21-22 ("Appointment of Veterans Service Organization as Claimant's Representative), but in December 2015 correspondence, The American Legion stated that it did not accept the appointment.  The Board contacted the Veteran in a March 2016 letter and informed him clarification was needed regarding his current representation.  He was provided 30 days to update VA on his representation status, and if no response was received, the Board would assume he wished to represent himself.  The Veteran did not respond to the March 2016 letter and the Board therefore finds that the Veteran wishes to proceed with the current appeal without representation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic headaches and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's thoracic spine disability manifests pain and limitation of motion with forward flexion limited to 50 degrees without ankylosis, intervertebral disc syndrome, or neurological impairment.

2.  An acquired psychiatric disorder other than PTSD, diagnosed as an unspecified depressive disorder, anxiety disorder, and adjustment disorder, was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.
3.  The Veteran's alcohol and drug dependency is not a manifestation of a service-connected disability.

4.  A chronic stomach disorder, diagnosed as peptic ulcer disease (PUD) status post surgery and gastroesophageal reflux disease (GERD), was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.

5.  Erectile dysfunction was not present in service or until years thereafter and is not etiologically related to any incident of active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for butterfly hemivertebra of the T6 portion of the thoracic spine with dorsal kyphosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  An acquired psychiatric disorder other than PTSD, and including alcohol and drug dependence, was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  A chronic stomach disorder was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

4.  Erectile dysfunction was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in June 2004, October 2004, and September 2012 letters.  Notice regarding the disability-rating and effective-date elements of the claims was provided in the September 2012 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of complete notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the September 2015 supplemental statement of the case (SSOC).  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, available records of VA treatment, and private medical records.  The Veteran reported receiving VA treatment since 1977, and records received in response to requests for clinical records dating from this period are included in the claims file.  Information received from Social Security Administration (SSA) in September 2012 also establishes that records associated with the Veteran's receipt of SSA disability compensation are not available.  Additionally, the Veteran was provided proper VA examinations in October 2012 and August 2015 in response to his claims.  The Board also finds that VA has complied with the March 2012, August 2012, and September 2013 remand instructions from the Board. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Increased Rating Claim

Service connection for a butterfly hemivertebrae of the T6 portion of the thoracic spine with dorsal kyphosis was awarded in a May 1977 rating decision.  An initial 10 percent evaluation was assigned effective November 11, 1976.  The June 2005 rating decision on appeal granted an increased 20 percent evaluation effective May 26, 2004.  The Veteran contends that a higher rating is warranted as his thoracic spine disability is productive of severe limitation of motion and functional impairment.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's thoracic spine disability is rated as 20 percent disabling under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

As a preliminary matter, the Board notes that the Veteran is diagnosed with several spinal disabilities in addition to the service-connected butterfly hemivertebra of the thoracic spine.  VA and private records, as well as various VA examination reports, establish the presence of degenerative arthritis of the thoracic spine and degenerative disc disease of the lumbar spine.  The record contains medical evidence (specifically the opinion of a June 2004 VA examiner) associating the thoracic degenerative arthritis with the service-connected back disability and the Board will consider the symptoms associated with thoracic arthritis when determining the proper rating for the thoracic hemivertebra.  In contrast, a June 2011 VA examiner provided an opinion against a link between the Veteran's lumbar disc disease and the thoracic hemivertebra.  The Board is generally precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence separating the manifestations of the conditions.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The general rating formula provides for rating diseases of the spine based on limitation of motion and other objective manifestations such as guarding, spasms, and spinal contour.  The record does not contain medical evidence separating the degree of range of motion attributed to the different sections of the Veteran's spine, and for the purposes of applying the general rating formula, the Board will consider all symptoms of the thoracolumbar spine as a whole when rating the service-connected thoracic disability.  

After review of the evidence, the Board finds that an increased evaluation is not warranted for Veteran's thoracic spine disability.  The disability is currently rated as 20 percent disabling under the general rating formula, and the Veteran's treatment records and multiple VA examination reports are completely negative for findings of ankylosis.  The Veteran has clearly retained useful motion of his spine throughout the claims period and an increased rating is therefore not warranted based on ankylosis of the thoracolumbar spine.  

With respect to range of thoracolumbar motion during the claims period, the Veteran manifested forward flexion to 50 degrees during the June 2004 VA examination.  He experienced pain during testing, but there was no additional loss of motion following repetitive testing.  The examiner also observed the presence of mild kyphosis of the thoracic spine with minimal curvature.  The Veteran reported that he was able to perform all activities of daily living, but sometimes received help from his wife when standing from the bed or a chair.  Even with consideration of all relevant functional factors, it is clear that a rating in excess of 20 percent is not appropriate.  Forward flexion to 50 degrees and findings of abnormal kyphosis are contemplated by the current 20 percent evaluation under the general rating formula.  In addition, the examiner reported the Veteran's range of motion with acknowledgement of the Veteran's pain and after repetitive testing.  The examiner also noted there was no effect on the Veteran's activities due to the thoracic spine condition and the functional impairment associated with the disability is clearly not more than what is considered by a 20 percent rating. 

The Board acknowledges the Veteran manifested less spinal motion during a June 2011 VA examination, but finds that this evidence is not a valid indicator of the symptoms associated with the service-connected thoracic back condition.  The June 2011 VA examiner measured forward flexion to 20 degrees, a finding typically associated with a 40 percent evaluation under the general rating formula.  However, the VA examiner also found the Veteran did not put forth his full effort during range of motion testing and demonstrated better spinal movement when putting on articles of clothing after the examination.  Furthermore, during the most recent VA examination of his back in August 2015, the Veteran declined the range of motion testing, stating that his back was too painful.  The August 2015 VA examiner found that the Veteran's reported symptomatology (including pain so severe it precluded range of motion testing) was inconsistent with the other portions of the examination, as well as all pathologic, physiologic, and biologic models of the disability.  Review of the pertinent medical literature also indicated that malformations like the Veteran's service-connected condition are typically asymptomatic.  The Veteran's treating physicians at the VAMC also characterized his back pain as "very mild" in April 2007 and noted that examination of the back was "totally normal" with full range of motion in June 2006.  The discrepancy between the findings noted by the Veteran's treating physicians and at the June 2011 VA examination, as well as the numerous inconsistencies observed by the VA examiners, establishes that the range of motion results of the June 2011 VA examination are not an accurate representation of the Veteran's loss of spinal motion and functional impairment associated with the service-connected disability.  The Board therefore finds that a rating in excess of 20 percent is not warranted at any time during the claims period based on the general rating formula.

The Veteran's service-connected disability does not include a diagnosis of intervertebral disc syndrome.  Although he is diagnosed with lumbar degenerative disc disease, as noted above, the record establishes through competent medical evidence that this condition is not associated with the service-connected thoracic hemivertebra.  Thus, the specific criteria pertaining to intervertebral disc syndrome are not for application in this case.  Similarly, although the general rating formula provides for separate ratings for neurologic manifestations of a back disability, there are no such manifestations in this case.  The Veteran's back was neurologically normal upon testing at the VAMC and at VA examinations performed during the claims period.  The June 2011 VA examiner also specifically found that there was no objective evidence of radiculopathy associated with the service-connected condition.  The Veteran has complained of radiating pain in his left leg, but these reports were considered by the June 2011 VA examiner.  In light of the discrepancies between the Veteran's subjective complaints and the objective medical evidence, the Board finds that the competent medical evidence is more probative regarding any actual neurological impairment associated with the service-connected thoracic spine hemivertebra.  As there is no neurological impairment of the Veteran's back condition, a separate rating is not warranted.  

The Board therefore finds that a rating in excess of 20 percent for the Veteran's service-connected thoracic spine disability is not appropriate and the claim is denied.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any increased rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected thoracic spine disability manifests painful limitation of motion of the spine and abnormal spinal curvature without neurological impairment.  These symptoms are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b) ; Johnson  v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.

Service Connection Claims

The Veteran contends that service connection is warranted for the psychiatric, stomach, and erectile disabilities on appeal as they were incurred due to injuries associated with a truck accident during active duty service in Germany.  In the alternative, the Veteran contends that the claimed disabilities are secondary to a service-connected thoracic spine disability or the claimed psychiatric disorder.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Acquired Psychiatric Disorder

The Veteran contends that an acquired psychiatric disorder other than PTSD is the result of injuries incurred during active duty service or developed secondary to a service-connected back disability.  The Board initially finds that the record establishes a current disability; VA treatment records and the report of a September 2015 VA psychiatric examination include diagnoses of unspecified depressive, anxiety, and adjustment disorders, as well as alcohol and drug abuse.  The Veteran, his wife, and others members of his family have also provided statements in support of the claim describing the Veteran's behavioral and mental deficiencies.  This medical and lay evidence clearly establishes the presence of an acquired psychiatric disorder other than PTSD.  

The Board will now determine whether service connection is warranted for the diagnosed psychiatric conditions as directly due to service.  In his March 2012 testimony and in multiple statements to the Board, the Veteran reported that in 1976 he was involved in a motor vehicle accident while on active duty service in Germany.  A truck he was riding in overturned and went over a cliff, throwing him approximately 20 feet and injuring his back.  The Veteran also reported that he witnessed the death of another soldier in the same accident, was in a coma for several months, and was transferred to Brooke Army Medical Center in Texas for treatment of depression and paralysis from his back injury for several months.  He was separated from military service in November 1976 due to the injuries incurred in the truck accident.  

Service records do not support the Veteran's testimony regarding his in-service injury.  They establish that the Veteran was seen for back pain in January 1976 in Germany after heavy lifting.  At that time, he denied experiencing any back injury.  He was diagnosed with acute kyphosis and a congenital abnormality of the thoracic spine characterized as bilateral T-6 hemivertebra.  Following a March 1976 neurology consultation, the Veteran was sent to Brooke Army Medical Center in San Antonio, Texas for additional testing.  He was admitted for four weeks from April to May 1976 and then discharged back to active duty.  The Veteran was unable to work his primary duties as a film library specialist due to back pain and was given alternative duties as a clerk typist.  He remained symptomatic with back pain and was referred to the Medical Evaluation Board (MEB) in August 1976.  The MEB examination included psychiatric testing and an examination, and determined the Veteran did not have a psychiatric disorder other than secondary symptoms of situational depression due to chronic low back pain.  The psychiatric examiner found that the Veteran's back pain began suddenly and his only situational factor was his father's involvement in an automobile accident in March 1975.  The Veteran also felt depressed by his upcoming discharge and its effect on his future employment.  Psychiatric testing performed in conjunction with the MEB evaluation was deemed consistent with a conversion reaction with somatic symptoms typical of a hysteroid variety (e.g. back pain).  The MEB report concluded that no psychiatric diagnosis was rendered.  The Veteran was psychiatrically normal at the September 1976 separation examination, referred to the Physical Evaluation Board (PEB), and then recommended for discharge due to the aggravation of a preexisting congenital malformation of the thoracic spine.  

Service records thus contain little verification of the Veteran's reported in-service injury and, in fact, contradict his account.  The records document his overseas treatment in Germany, treatment for back pain, and hospitalization at Brooke Army Medical Center, but do not contain any evidence of a motor vehicle accident involving a truck turning over a cliff, killing another soldier, and injuring the Veteran to such an extent that he was comatose and paralyzed for several months.  Instead, service records show that the Veteran reported back pain in January 1976 after lifting heavy objects and denied any acute injury.  He was seen in orthopedic and neurological consultations while in Germany and again, stated the pain began without a precipitating injury.  He was transferred to Texas for additional testing and was admitted to Brooke Army Medical Center for four weeks for evaluation.  Instead of showing the Veteran was comatose and paralyzed, service records establish that he was released back to active duty in April 1976, his duties were changed in June 1976, and he was referred to the MEB in August 1976 due to continued back pain.  

Although the Veteran is competent to report injuries that occurred in service, the Board finds that his reports of a 1976 truck accident are not credible and are inherently implausible due to the inconsistencies between the severity of the reported accident and injuries and actual contents of the service personnel and treatment records.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran testified that he was riding in a truck that went over a cliff and he incurred injuries so severe they left him in a coma and paralyzed for an extended period of time.  The objective medical records from this period contradict this account and are completely negative for any mention of a motor vehicle accident, aside from the Veteran's account to the August 1976 psychiatric examiner that his father was involved in an automobile accident the previous year.  The Veteran also specifically denied incurring any injury to his back while receiving treatment for back pain and was clearly conscious and not paralyzed during his in-service treatment.  The Board finds that the contemporaneous medical evidence is more credible regarding the events that occurred during the Veteran's active duty service than the Veteran's own testimony and statements which were provided decades later and in the context of a claim for compensation. 

The Board does find, however, that an in-service injury is established.  As noted above, service records show that the Veteran was provided psychiatric testing and an examination in August 1976 in connection with his MEB evaluation.  Although no formal psychiatric diagnosis was rendered, test results were consistent with a conversion reaction and the Veteran manifested some symptoms of situational depression.  Therefore, an in-service injury is documented and established. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  Although the Veteran reported experiencing some depression connected with his upcoming discharge, as well as evidence of a conversation reaction and situational depression, the August 1976 psychiatric evaluation does not include the diagnosis of any psychiatric disorder.  The September 1976 separation examination also does not indicate any psychiatric abnormality was identified upon examination.  The MEB report further notes that while the Veteran was seen by psychiatric services, no diagnosis was rendered.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic psychiatric disorder during active duty service (versus the in-service injury noted in the above paragraph).  

Post-service treatment records also weigh against the claim for service connection.  VA and private treatment records are negative for evidence of a psychiatric condition until May 2004, more than almost 30 years after service, when a letter from the Veteran's private physician included a diagnosis PTSD.  Two years later, in June 2006, the Veteran was seen at the Biloxi VA Medical Center (VAMC) for an initial visit and was referred to the mental health department for questionable depression and a positive drug test.  During a March 2007 evaluation by a psychiatric resident at the VAMC, the Veteran was diagnosed with substance dependency versus abuse.  He denied any prior history of mental health treatment and reported feeling depressed due to financial difficulty and marital problems.  He continued to receive psychiatric treatment at the VAMC and was later diagnosed in December 2008 with alcohol abuse, marijuana abuse, a history of cocaine use, an unspecified anxiety disorder, and an adjustment disorder.  Thus, post-service treatment records do not establish an acquired psychiatric disorder until several decades after military service.  The Board considers the absence of treatment for decades following service, combined with the Veteran's documented denial of previous treatment and reports of post-service stressors, as a factor in finding that there is not a link between the currently diagnosed disability and his service.

There is also no competent medical evidence in support of the claim for service connection.  The only medical opinions addressing the etiology of the Veteran's diagnosed psychiatric disorders are those of the September 2015 VA examiner and the Veteran's treating psychiatric providers.  After reviewing the complete claims file and the Veteran's contentions, the September 2015 VA examiner found that the Veteran's diagnosed psychiatric conditions were not related to active duty service.  This opinion was based on the absence of mental health treatment or complaints for 30 years after service, the Veteran's use of alcohol and drugs exacerbating his symptoms, and the Veteran's inconsistent statements regarding his past history, including polysubstance abuse.  The examiner provided a well-reasoned rationale for the provided opinion based on an accurate review of the facts in this case and the Veteran's own statements.  The September 2015 VA opinion is therefore entitled to significant probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Additionally, the Veteran's health care providers at the Biloxi VAMC have consistently related his diagnosed psychiatric conditions to his ongoing polysubstance use.  

The Veteran testified in March 2012 that he has experienced symptoms of depression since active duty service.  Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran's diagnosed acquired psychiatric disorders are not chronic diseases listed in 38 C.F.R. § 3.309(a), he has reported experiencing mental health symptoms since active duty service.  The Board will therefore consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  

In this case, the Board finds that the Veteran's reports of a continuity of symptoms since service are not credible in light of the contents of the service and post-service treatment records.  As discussed above, the Board has already determined that the Veteran's reports of a truck accident in service are not credible and service records document only situational depression without any underlying chronic psychiatric condition.  Treatment records and examinations dating from the decades prior to May 2004 (the earliest medical evidence of psychiatric problems) are completely negative for indications of a mental health condition, to include a March 1977 VA examination performed less than a year after the Veteran's separation from active duty service.  In addition, the Veteran has only reported a continuity of psychiatric symptoms in the past few years while pursuing a claim for VA benefits.  His VAMC clinical records make clear his desire to obtain a higher level of VA compensation and the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness when considering the question of credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record also contains several statements from the Veteran's family members and friends reporting that he returned from active duty service a changed person with various behavioral problems.  However, the Board observes that the Veteran and his family are attempting to recollect events and circumstances that occurred almost 30 years before the current claim for service connection was received.  The statements also make numerous references to the Veteran's reported in-service truck accident which the Board has already determined did not occur.  Additionally, in light of the Veteran's long documented history of polysubstance abuse and the opinions of his treatment providers linking his behavioral problems to such abuse, the Board cannot conclude that these lay statements alone are sufficient to establish a continuity of symptomatology stemming from an in-service psychiatric injury.  In light of the above, the Board finds that the recent lay reports of a continuity of psychiatric symptoms since service are not credible.  

The Board has also considered the Veteran's statements connecting his current chronic psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Therefore, his statements linking his current diagnosed acquired psychiatric disorders to service are outweighed by the other evidence against the claim, including the medical opinions of the September 2015 VA examiner and the Veteran's VAMC health care providers. 

The Board will now turn to whether service connection is warranted for an acquired psychiatric disorder other than PTSD as secondary to the service-connected thoracic spine disability.  The Veteran contends that his diagnosed psychiatric disorders are caused or aggravated by chronic pain associated with the service-connected back condition.  There is no competent evidence in support of the claim for secondary service connection.  None of the Veteran's treating physicians have indicated a link exists between the service-connected thoracic spine disability and the Veteran's diagnosed psychiatric conditions, and as noted above, the Veteran is not competent to provide an opinion regarding the etiology of his claimed disability.  Jandreau, 429 F.3d at 1377.  Additionally, the September 2015 VA examiner provided a medical opinion against secondary service connection.  The examiner found that the Veteran reported various sources of his chronic pain in addition to his back, and his worries about his health were unrelated to his service-connected back condition.  The examiner noted the Veteran had several other medical conditions, including a history of two strokes.  Based on this information, as well as the Veteran's clinical presentation and the contents of the claims file, the VA examiner found that the Veteran's diagnosed psychiatric conditions were not caused or aggravated by the service-connected thoracic spine disability.  As there is no competent evidence in support of the claim for secondary service connection, it must be denied.  

As a final matter, the Board also finds that service connection is not warranted for the Veteran's alcohol and drug use.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection for an acquired psychiatric disorder after October 31, 1990.  Therefore, service connection for alcohol and drug dependency as directly related to active duty service must be denied as a matter of law.  Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Veteran is service-connected for a thoracic spine disability and residuals of the removal of cysts from his nose.  There is no competent evidence that the Veteran's polysubstance abuse is secondary to or a symptom of his service-connected conditions, and by the Veteran's own statements to his VA healthcare providers, his problems with drugs and alcohol predated the incurrence of these conditions by many years.  

In sum, although the Board finds that a current disability and an in-service injury are present in this case, the evidence weighs against a finding of an in-service chronic disability related to that injury.  In addition, the weight of the competent evidence, including the service treatment records, is against a nexus between the current diagnosed psychiatric disorders and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  There is also no competent evidence of a link between the Veteran's diagnosed psychiatric disorders and the service-connected thoracic spine disability.  Service connection is also precluded for his alcohol and drug dependency.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).

Stomach Disorder and Erectile Dysfunction 

The Veteran also contends that service connection is warranted for chronic disabilities manifested by stomach problems and erectile dysfunction.  He contends that these conditions are directly related to service and the reported 1976 truck accident, or in the alternative, are secondary to the service-connected thoracic spine disability or the claimed psychiatric disorder.  

The Board will first address whether service connection is warranted on a direct basis.  The record establishes the presence of the disabilities claimed by the Veteran.  He was diagnosed with a gastric ulcer, status post surgery in 1993 by a VA examiner in October 2012.  VA and private treatment records also document findings of PUD, GERD, and erectile dysfunction throughout the claims period.  

Although current disabilities are present, the Board finds that an in-service injury is not established.  The Veteran contends that his stomach and erectile disabilities were incurred due to an in-service truck accident and accompanying injuries.  As detailed above, the Veteran testified in March 2012 that his back was injured when a truck he was riding in overturned off a cliff throwing him approximately 20 feet.  He reports that he experienced stomach problems and erectile dysfunction during service due to the back injury and accompanying pain and depression.  The Board has already determined that the Veteran's reports of the truck accident are not credible.  To the extent the Veteran reports that he experienced stomach and erectile problems during the service, the Board also finds that these statements are not credible in light of the competent medical evidence contained in the record.

Service treatment records show that the Veteran complained of back pain in January 1976 while on active duty service in Germany.  At that time, he denied experiencing any gastrointestinal or genitourinary symptoms.  He denied similar problems during a March 1976 neurological consultation and a May 1976 neurosurgical consultation which both found the Veteran was neurologically normal.  The August 1976 MEB report concluded the Veteran had no neurologic deficit due to spinal cord or nerve root compression associated with the thoracic spine condition.  The September 1976 separation examination also did not indicate any abnormalities of the neurological, gastrointestinal, or genitourinary systems.  In short, not only is there simply no documentation of any complaints, findings, or treatment for stomach problems or erectile dysfunction during active duty service, the competent medical evidence contains specific findings that such conditions were not present. 

The Veteran is competent to report events and injuries that he experienced during active duty service, but his statements in this case describe his claimed stomach and erectile symptoms in the context of the 1976 truck accident.  The Board has already determined that his statements regarding this event are not credible, and his testimony regarding the onset of symptoms during service are entirely at odds with the service treatment records which show consistently normal neurological, gastrointestinal, and genitourinary findings.  The Board finds that the contemporaneous and objective medical evidence is far more credible regarding the presence of any in-service injuries than the Veteran's lay statements provided several decades after the events in question.  Thus, while the Veteran's complaints and treatment for back pain are documented during service, the credible and competent medical evidence establishes that he did not experience stomach or erectile symptoms.  The Board finds this evidence is far more persuasive than the testimony and statements of the Veteran and concludes that an in-service injury is not present.  

The Board has also considered whether there is any other evidence of a link between the Veteran's claimed disabilities and an incident of active duty service.  As noted above, service records are negative for the conditions and the post-service record contains medical opinions attributing the claimed disabilities to other causes.  VA and private treatment records show the Veteran underwent a gastrectomy in 1993, more than 15 years after service, to repair a perforated ulcer and he has received consistent treatment for PUD and GERD since 2002.  The earliest complaint of erectile dysfunction dates from January 2005, when the Veteran was prescribed Viagra, and he specifically denied having any erectile dysfunction during a September 1996 VA examination of his back.  The Veteran's treating VA physicians have associated his erectile dysfunction with persistent alcohol abuse and an October 2012 VA examiner provided a medical opinion that the Veteran's stomach disabilities were not related to active duty service.  Furthermore, the record is negative for any competent medical evidence in support of the claims.  The Veteran submitted statements from his private physicians in May 2004 and January 2005, but these letters only note the presence of the disabilities claimed by the Veteran without any opinion as to their etiology. The Board must therefore conclude that the preponderance of the evidence is against service connection on a direct basis as the evidence weighs against an in-service injury and link between the claimed conditions and any incident of service.   

The Board also finds that service connection is not warranted for a stomach or erectile disability on a secondary basis.  To the extent the Veteran contends that his stomach and erectile disabilities are due to a psychiatric disorder, the Board has already determined the service connection is not warranted for any acquired psychiatric conditions, and service connection on a secondary basis is therefore not possible.  38 C.F.R. § 3.310.  

The weight of the evidence is also against service connection as secondary to the service-connected thoracic disability.  There is no competent medical evidence in support of secondary service connection, and the Veteran is not competent to provide an opinion addressing the etiology of his stomach and erectile disabilities.  See Jandreau, 429 F.3d at 1377.  His treating VA physicians have explicitly linked his erectile dysfunction to his abuse of alcohol and other substances and an October 2012 VA examiner provided a medical opinion weighing against secondary service connection for a stomach condition.  The October 2012 VA examiner found that the Veteran's current gastrointestinal disabilities were a residual of his gastric ulcer and 1993 gastrectomy and did not indicate any connection between the service-connected thoracic back disability and stomach problems.  An August 2015 VA examination of the Veteran's back also included normal neurological and genitourinary findings and a statement from the examiner that the Veteran's reports of symptoms associated with his thoracic spine condition were inconsistent with the objective examination and medical literature indicating that such conditions were typically asymptomatic.  In short, there is no competent evidence weighing in favor of link between the Veteran's service-connected thoracic back condition and his stomach disability and erectile dysfunction.  The Board must therefore conclude that the preponderance of the evidence is against the claims, and they are denied.   38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 20 percent for butterfly hemivertebra of the T6 portion of the thoracic spine with dorsal kyphosis is denied.

Entitlement to service connection for an acquired psychiatric disorder (including alcohol and drug dependence) other than PTSD, to include as secondary to a service-connected back disorder, is denied. 

Entitlement to service connection for a stomach disorder (claimed as ulcers), to include as secondary to a psychiatric disorder or a service-connected back disorder, is denied.  

Entitlement to service connection for erectile dysfunction, to include as secondary to a psychiatric disorder or a service-connected back disorder, is denied.


REMAND

The Board finds that additional development is necessary regarding the claim for entitlement to service connection for chronic headaches.  Specifically, the October 2012 VA examiner's medical opinion is inadequate as it is internally inconsistent and is not based on an accurate review of the facts.  Although the examiner noted that the Veteran complained of headaches in December 1976, less than a year after separation from service, and the headaches were attributed to his service-connected thoracic spine disability, the examiner also stated that there was no subsequent treatment for headaches until 2008.  This is not accurate, as review of the claims file shows the Veteran complained of headaches on several other occasions prior to 2008, to include in October 1987 and November 2007.  These complaints were demonstrably similar to the reports made in December 1976 and should have been considered by the VA examiner.  

Additionally, the Board finds that the Veteran has raised a claim for entitlement to a TDIU as part of his increased rating claim under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has consistently reported that he is unable to work due to pain associated with his service-connected thoracic spine disability.  Although the Veteran also manifests several nonservice-connected disabilities productive of serious functional impairment, the AOJ has not explicitly adjudicated the claim for TDIU and the Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Moreover, the claim for TDIU is inextricably intertwined with the pending claim for entitlement to service connection for chronic headaches.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice regarding the claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of the claimed chronic headache disability.  The claims file must be made available to and reviewed by the examiner.

All tests and studies deemed necessary by the examiner should be performed.  Based on a physical examination and review of the claims file, the examiner should determine whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present chronic headache disability is caused by service, or caused or aggravated by the service-connected thoracic spine disability. 

The Veteran is service-connected for a congenital malformation of the thoracic spine.  He complained of headaches from the service-connected back condition and associated shoulder and neck spasms during a December 1976 VA examination.  Similar complaints were made to a private doctor in October 1987 when the Veteran complained of dorsal back pain, headaches, and left shoulder pain.  The examining doctor found that the complaints were mostly subjective and a neurological examination found the symptoms were physiological.  Two decades later, during a November 2007 psychiatric evaluation at the VAMC, the Veteran also reported experiencing headaches associated with right shoulder pain.  The examiner should consider this history when issuing the opinion requested above. 

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

3.  Then, readjudicate the claim of entitlement to service connection for headaches and initially adjudicate the claim for entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  If the benefits sought on appeal are not fully granted, issue a SSOC (to include the issue of entitlement to TDIU if not granted), before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


